Case 3:20-cr-00094-TJC-JRK Document 1 Filed 06/17/20 Page 1 of 62 PagelD 1

AO 91 (Rev. 11/11) Criminal Complaint Peg Ge, PG as

   

 

UNITED STATES DISTRICT COURT (G./7. 2020

for the Sn
CLERK, U.S. DISTRICT COURT
Middle District of Florida MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE, FLORIDA

 

 

 

United States of America )
Vv. )
Mark Manuel Angeles Marino ) ase BY, ;
3:20-m- JD 2]- 4 CR,
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 2019 in the county of Duval in the
Middle District of Florida , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2252(a)(2) Receipt of visual depictions using any means and facility of interstate and

foreign commerce by any means, that is via the internet, when the production
of the visual depictions involved the use of a minor engaging in sexually
explicit conduct and the visual depictions were of such conduct.

This criminal complaint is based on these facts:

See attached.

@ Continued on the attached sheet.

 

Ci ompl&inant’'y tT

Benjamin J. Luedke, HSNS$pecial Agent

Printed name and title

 

Sworn to before me and signed in my presence.

pae: __ Co// V2 0 Whee

. L Judge ’s signature

City and state: Jacksonville, Florida Monte C. Richardson, U.S. Magistrate Judge

Printed name and title

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 2 of 62 PagelD 2

AFFIDAVIT IN SUPPORT OF COMPLAINT

I, Benjamin J. Luedke, being duly sworn, state as follows:

1. I am a Special Agent (S/A) with Homeland Security Investigations
(HS), the investigative arm of Immigration and Customs Enforcement (ICE),
formerly known as the United States Customs Service. I have been assigned to the
Office of the Assistant Special Agent in Charge, Jacksonville, Florida since August
2007. Prior to that, I was assigned to the Blaine, Washington office, beginning in
July of 2002. I am a law enforcement officer of the United States and am thus
authorized by law to engage in or supervise the prevention, detection, investigation
or prosecution of violations of federal criminal law. I am responsible for enforcing
federal criminal statutes under the jurisdiction of HSI, including violations of law
involving the exploitation of children. I have attended the Basic Criminal
Investigator School and the United States Immigration and Customs Enforcement
Academy at the Federal Law Enforcement Training Center in Brunswick, Georgia,
and I have received training in the area of Customs laws. In my capacity as a Special
Agent, I have participated in numerous types of investigations during which I have
conducted or participated in physical surveillance, undercover transactions and
operations, historical investigations, extradition cases and other complex
investigations. Prior to my employment with HSI, I worked as a federal police officer

with the U.S. Capitol Police from June 2000 to March 2002. Since becoming a
1
Case 3:20-cr-00094-TJC-JRK Document 1 Filed 06/17/20 Page 3 of 62 PagelD 3

Special Agent, I have worked with experienced Special Agents and state and local
law enforcement officers who also investigate child exploitation offenses.

2. I have investigated and assisted in the investigation of criminal matters
involving the sexual exploitation of children that constituted violations of 18 U.S.C.
§§ 2251, 2252, 2252A, 2422, and 2423, as well as Florida state statutes that
criminalize sexual activity with minors and other methods of child sexual
exploitation. In connection with such investigations, I have served as case agent and
have served as an undercover agent in online child exploitation cases. During the
course of my investigations, I have worked closely with members of the local child
exploitation task force comprised of agents and officers from HSI, the Federal
_ Bureau of Investigation (FBI), the Florida Department of Law Enforcement (FDLE),
the Jacksonville Sheriff's Office (SSO), the St. Johns County Sheriffs Office (SJSO),
and the Clay County Sheriff's Office (CCSO), among other agencies. These agencies
routinely share information involving the characteristics of child sex offenders as well
as investigative techniques and leads. As a federal agent, I am authorized to
investigate and assist in the prosecution of violations of laws of the United States,
and to execute search warrants and arrest warrants issued by federal and state courts.

3. The statements contained in this affidavit are based on my personal
knowledge as well as on information provided to me by other law enforcement

officers. This affidavit is being submitted for the limited purpose of establishing

2
Case 3:20-cr-00094-TJC-JRK Document 1 Filed 06/17/20 Page 4 of 62 PagelD 4

probable cause for the filing of a criminal complaint, and I have not included each
and every fact known to me concerning this investigation. I have set forth only the
facts that I believe are necessary to establish probable cause that Mark Manuel
Angeles MARINO has committed violations of 18 U.S.C. § 2252(a)(2) (receipt of
visual depictions using any means and facility of interstate and foreign commerce by
any means, that is via the internet, the production of which involved the use of a
minor engaging in sexually explicit conduct).

4. This affidavit is made in support of a complaint against Mark Manuel
Angeles MARINO, that is, in or about October 2019, in Duval County, in the
Middle District of Florida and elsewhere, MARINO did knowingly receive visual
depictions using any means and facility of interstate and foreign commerce by any
means, that is via the internet, when the production of the visual depictions involved
the use of a minor engaging in sexually explicit conduct and the visual depictions
were of such conduct, in violation of 18 U.S.C. § 2252(a)(2).

5. On June 16, 2020, I applied for and obtained a federal search warrant
for the premises located at 6936 Longleaf Branch Drive, Jacksonville, FL 32222,
which I believed to be occupied by MARINO, among others, and a copy of which is
attached hereto as Exhibit A, and the facts and information contained therein are

hereby incorporated by reference.
Case 3:20-cr-00094-TJC-JRK Document 1 Filed 06/17/20 Page 5 of 62 PagelID 5

6. On June 17, 2020, HSI Jacksonville Special Agents, along with Clay
County Sheriffs Office Detectives, executed the aforementioned search warrant at
approximately 6:45 a.m. at 6936 Longleaf Branch Drive, Jacksonville, FL 32222.

7. During the search of MARINO’s bedroom, HSI special agents
discovered a Hewlett Packard (HP) Omen laptop computer (HP Laptop) on his bed.
The HP Laptop contained an HGST hard drive with the capacity to store 1 TB of
data.

8. A preliminary examination of the HP Laptop conducted on scene by
HSI computer forensic analyst Antonio Contes during the execution of the search
warrant revealed multiple video and still image files of child pornography resident on
the HGST hard drive contained within the HP Laptop. One such video file that I
reviewed and that had a create date of October 12, 2019, that was resident on the HP

Laptop is described as follows:

FILE NAME: Little Asiagirl get a Bodycum

DESCRIPTION: This is a color video approximately 27 seconds long. The
video begins with a close up of a prepubescent female child with an erect penis
in contact with her mouth while she is manually stimulating the male with one
of her hands. I believe she is a young child based upon her child-like facial
features. The camera view then changes to a nude female child lying on her
back on a surface. The camera is recording a close-up view of a penis is in
contact and rubbing against the child’s genitalia and then ejaculates onto the
child. The camera view then pans to a close up of the child’s face and chest
and what appears to be semen is observed on the child. I believe this to be a
child based on the overall size of the child’s torso and pelvic region, lack of
breast development, lack of pubic hair and her child-like facial features. The
4
Case 3:20-cr-00094-TJC-JRK Document 1 Filed 06/17/20 Page 6 of 62 PagelD 6

video then changes to a female child lying on what appears to be a bed. The

female child is nude and is using her hand to manually stimulate an erect

penis. The male is standing over and between the female child’s spread legs. I

believe this to be a child based on the overall size of the child’s torso and

pelvic region, lack of breast development, lack of pubic hair and her child-like
facial features.
Based on my training and experience, I believe the file depicts at least one minor
engaged in sexually explicit conduct, and therefore constitutes child pornography
pursuant to 18 U.S.C. § 2256.

9. I made contact with MARINO along with CCSO Det. Ellis. After being
advised of and waiving his Miranda rights, MARINO agreed to speak with us. I
recorded the interview. Among other things, MARINO provided the following
information:

MARINO acknowledged that the HP Laptop in his bedroom belonged to him,

that he had exclusive use of the HP Laptop, and that it is password protected.

While he initially declined to provide the password to the HP Laptop, he later

provided it to me. MARINO acknowledged that he has seen child

pornography on the dark web. He acknowledged that he had seen an
advertisement on the dark web for what amounts to child sexual abuse
material, to include videos. Specifically, MARINO said he reviewed an

advertisement that offered, “1: You pay 150 Euro in BTC to receive 5 photos

of the girl holding a handwritten note in her hand with words of your choice
Case 3:20-cr-00094-TJC-JRK Document 1 Filed 06/17/20 Page 7 of 62 PagelD 7

in sexy, nude poses of your choice. You can also choose a 5 minute long
introduction video for 200 Euro instead if you want. She strip, and show body
and speak words of your choice.” MARINO acknowledged that he used a
secmail.pro email account to contact the individual from the ad and requested
a video for proof from the collection of child pornography. MARINO said he
had already received a picture from the person in the form of a collage. I
showed him a collage including images of child pornography obtained from
the HSI New York investigation, and MARINO advised that the images
depicted are images he recognized as images he had received. MARINO
described the child depicted in the collage to be approximately 8 years old.
MARINO admitted to using his Coinbase account to send Bitcoin to an
individual in response to the ad for child pornography. MARINO said, in
October 2019, he sent Bitcoin to the contact from the ad he had seen as a form
of payment for images of child pornography. MARINO said he requested a
30-minute video of child pornography, for which he paid a larger sum, but that
he only received a 4-minute video of child pornography. MARINO said he
complained about not receiving the 30-minute video and that he was
instructed to pay more for proof [of the child] again. MARINO acknowledged

that he conducted a third transaction in Bitcoin for additional files, and he
Case 3:20-cr-00094-TJC-JRK Document 1 Filed 06/17/20 Page 8 of 62 PagelD 8

received three files of child pornography in return. MARINO admitted that he
intended to receive child pornography in exchange for his Bitcoin payments.
10. The collage I showed to MARINO during the interview is described as
follows:
DESCRIPTION: a collage of nine images included in one file of what
appears to be the same female child. In four of the images, the child is
clothed. In the other five, the child appears to be completely nude.
Embossed across the middle of the image is the following: “10YO GIRL
FOR YOU philippinegirls@secmail.pro Camshow Videos Meeting”. In
three of the five images in which the female child is completely nude, she
appears to be laying on a bed and her legs are spread open, thereby
exposing her bare vagina. In these same three images, she is holding a sign
reading “Feb. 4 2020 Im Ayenah” is visible.
Based on the lack of pubic hair, limited breast development, child-like facial features
and overall body size, and based on my training and experience, I believe the file
depicts at least one minor engaged in sexually explicit conduct, and therefore
constitutes child pornography pursuant to 18 U.S.C. § 2256.
CONCLUSION
11. Based upon the foregoing facts, and including those facts set forth in
Exhibit A, I have probable cause to believe that, in or about October 2019, Mark
Manuel Angeles MARINO committed the following violation of federal law:

knowing receipt of visual depictions using any means and facility of interstate and

foreign commerce by any means, that is via the internet, when the production of the
Case 3:20-cr-00094-TJC-JRK Document 1 Filed 06/17/20 Page 9 of 62 PagelD 9

visual depictions involved the use of a minor engaging in sexually explicit conduct

and the visual depictions were of such conduct, in violation of 18 U.S.C.

he

Benjamin J. dke, Special Agent
Homeland Security Investigations

§ 2252(a)(2).

Sworrto. before me this
this Fay of June, 2020

ak Vb RICHARDSON

United States Magistrate Judge
Case 3:20-cr-00094-TJC-JRK Document 1 Filed 06/17/20 Page 10 of 62 PagelD 10

EXHIBIT A
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 11 of 62 PagelD 11

 

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means © Original qo Duplicate Original
UNITED STATES DISTRICT COURT
for the

Middle District of Florida

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
the premises at 6936 Longleaf Branch Dr.,
Jacksonville, Florida 32222, as further described in
Attachment A

Case No. 3:20-mj- PLIG. MOR |

Ne ee ee Ne Se

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEAN S

To: — Any authorized law enforcement officer

An application by a federal law enforcement officer or an attomey for the government requests the search and seizure
of the following person or property located in the | Middle District of Floricia
(identify the person or describe the property to be searched and give its location):

the premises at 6936 Longleaf Branch Dr., Jacksonville, Florida, 32222, as further described in Attachment A.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and s seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B.

 
  

YOU ARE COMMANDED to execute this warrant on or before i o 4 LoxO (not to exceed 14 days)
© in the daytime 6:00 a.m. to 10:00 p.m. ‘Cat any time in the day or night because gbod cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Monte C. Richardson
(United States Magistrate Judge)

C) Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) O until, the facts justifying, the later specific date of

 

 

Date and time issued:

 

 

judge 's signature

  

City and state: Jacksonville, Florida Monte C. Richardson, United States Magistrate Judge
7 : Printed name and title :
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 12 of 62 PagelD 12

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

Return

 

Case No.: ~ | Date and time warrant executed: Copy of warrant and inventory left with:
3:20-mj-

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name(s) of any person(s) seized:

 

 

: Certification

_ I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer’s signature

 

Printed name and title

 

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 13 of 62 PagelD 13

ATTACHMENT A
Premises to be Searched
The premises to be searched is 6936 Longleaf Branch Drive, J acksonville,
FL 32222. It is a one-story residence with tan siding and white trim. It has a two-
car garage with a white garage door. The numbers 6936 are in gold over black

and are centered directly above the garage door. A black aluminum fence

surrounds the back yard. Part of a screened in back porch is visible when viewing

the residence from the front and right. The residence has a black front door.

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 14 of 62 PagelD 14 -

 
Case 3:20-cr-00094-TJC-JRK Document 1 Filed 06/17/20 Page 15 of 62 PagelD 15

ATTACHMENT B
DESCRIPTION OF ITEMS TO BE SEARCHED AND SEIZED

1. Any and all computer(s), computer hardware, computer software,
- electronic storage media (including any and all disk drives, compact disks, flash
_ drives, wireless telephones, “smart” phones, electronic tablets, digital cameras
and/or memory cards, or any other device capable of electronic storage of data
and/or images), computer-related documentation, computer passwords and
data-security devices, videotapes, video-recording devices, video-recording
players, and video display monitors that are or may be used to: visually depict
child pornography or child erotica; display or access information pertaining to
a sexual interest in child pornography; display or access information pertaining
to sexual activity with children; or distribute, possess, or receive child

pornography or child erotica. |
2. Any and all computer software, including programs to ‘run
operating systems, applications, such as word processing, graphics, and
communications programs peer to peer software, that may be or are used to:
visually depict child pornography (any visual depiction of minors engaged in
| sexually explicit conduct, as defined in 18 U.S.C. § 2256(2)) or child erotica,

display or access information pertaining to a sexual interest in child

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 16 of 62 PagelD 16

pornography; display or access information pertaining to sexual activity with
children; or distribute, possess or receive child pornography or child erotica.

3. Any and all notes, documents, records, or correspondence, in any
format and medium (including envelopes, letters, papers, email messages, chat
logs and electronic messages, and handwritten notes) pertaining to the
possession, receipt, or distribution of child pornography as defined in 18 U.S.C.
§ 2256(8) or to the possession, receipt, or distribution of visual depictions of
minors engaged in sexually explicit conduct as defined in 18 U.S.C. § 2256(2).

4. In any format and medium, all originals, computer files, copies,
and negatives of child pornography as defined in 18 U.S.C. § 2256(8), visual
depictions of minors engaged in sexually explicit conduct as defined in 18
U.S.C. § 2256(2), or child erotica. |

5. Any and all diaries or address books containing names or lists of
names and addresses of individuals who have been contacted by use of the
computer(s) or by other means for the purpose of distributing or receiving child
pomography as defined in 18 U.S.C. § 2256(8) or visual depictions of minors
engaged in sexually explicit conduct as defined in 18 U.S.C. § 2256(2).

6. Any and all notes, documents, records, or correspondence, in any
format or medium (including envelopes, letters, papers, email messages, chat

logs and electronic messages, and handwritten notes), identifying persons

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 17 of 62 PagelD 17

transmitting, through interstate or foreign commerce by any means (including
the United States Mail or computer) any child pornography as defined in 18
U.S.C. § 2256(8) or any visual depictions of minors engaged in sexually explicit
- conduct, as defined in 18 U.S.C. § 2256(2).

7. Any and all notes, documents, records, or correspondence, in any
| format or medium (including envelopes, letters, papers, email messages, chat
logs and electronic messages, other digital data files and web cache information)
concerning the receipt, transmission, or possession of child pornography as
defined in 18 U.S.C. § 2256(8) or visual depictions of minors engaged in

sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).

8. Any and all notes, documents, records, or correspondence, in any
format or medium (including envelopes, letters, papers, email messages, chat
logs and electronic messages, and other digital data files) concerning
communications between individuals about child pornography or the existence
of sites on the Internet that contain child pornography or that cater to those with
an interest in child pornography.

9. Any and all notes, documents, records, or correspondence, in any
format or medium (including envelopes, letters, papers, email messages, chat

logs and electronic messages, and other digital data files) concerning

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 18 of 62 PagelD 18

membership in online groups, clubs, or services that provide or make accessible
child pornography to members.

10. Any and all records, documents, invoices and materials, in any
format or medium (including envelopes, letters, papers, email messages, chat
logs and electronic messages, and other digital data files) that concern any
accounts with an internet service provider. |

11. - Any and all records, documents, invoices and materials, in any
format or medium (including envelopes, letters, papers, email messages, chat
logs and electronic messages, and other digital data files) that concern online
storage or other remote computer storage, including software used to access
such online storage or remote computer storage, user logs or archived data that
show connection to such online storage or remote computer storage, and user
logins and. passwords for such online storage or remote computer storage. |

12. Any and all cameras, film, videotapes or other photographic
equipment capable of being used to produce, manufacture, store and/ or conceal
visual depictions of minors engaged in sexually explicit conduct as defined in
18 U.S.C. § 2256(2).

13. Any and all address books, mailing lists, supplier lists, mailing
address labels, and any and all documents and records, in any format or

medium (including envelopes, letters, papers, email messages, chat logs and
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 19 of 62 PagelD 19 ©

electronic messages, and other digital data files), pertaining to the preparation,
purchase, and acquisition of names or lists of names to be used in connection
with the purchase, sale, trade, or transmission, through interstate or foreign
commerce by any means (including the United States Mail or computer) any
child pornography as defined in 18 U.S.C. § 2256(8) or any visual depiction of
minors engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256(2)..

14. Any and all documents, records, or correspondence, in any format.
or medium (including envelopes, letters, papers, email messages, chat logs and
electronic messages, and other digital data files), pertaining to occupancy or
ownership of the premises described above, including rental or lease
agreements, mortgage documents, rental or lease payments, utility and
telephone bills, mail envelopes, or addressed correspondence.

15. Any and all diaries, notebooks, notes, and any other records
reflecting personal contact and any other activities with minors visually
depicted while engaged in sexually explicit conduct, as defined in 18 U.S.C. §
2256(2).

16. Any and all documents, records, or correspondence, in any format
or medium (including envelopes, letters, papers, email messages, chat logs and
electronic messages, and other digital data files), pertaining to the identity of

any and all owners and/or users of any computers, computer media and any

 
Case 3:20-cr-00094-TJC-JRK Document 1 Filed 06/17/20 Page 20 of 62 PagelD 20

electronic storage devices discovered in the premises and capable of being used
to produce, manufacture, store and/or conceal. visual depictions of minors
engaged in sexually explicit conduct as defined in 18 U.S.C. § 2256(2). |

_ 17. Any documents, records, programs or applications relating to the
existence of wiping, data elimination, and/or counter-forensic programs (and
associated data) that are designed to delete data from the subject computers and

computer media.
Case 3:20-cr-00094-TJC-JRK Document 1 Filed 06/17/20 Page 21 of 62 PagelD 21

AO 106A (08/18) Application fora Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

" Case No, 3:20-m}- JQ) 8. Wee

'

the premises at 6936 Longleaf Branch Dr., Jacksonville,
Florida 32222, as further described in Attachment A

Neate Nene? Near Neca Suet Semel

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (dentify the person or describe the
property to be searched and give its location): |

the premises at 6936 Longleaf Branch Dr., Jacksonville, Florida, 32222, as further described in Attachment A,

 

located in the Middle District of Florida , there is now concealed (identify the
person or describe the property to be seized):
See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check ane or more):
of evidence of a crime; |

xo contraband, fruits of crime, or other items illegally possessed;
sf property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained,

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. §§ 2252 & 22524 Possession, receipt,. transportation, and distribution of child pomography

The application is based on these facts:
See attached affidavit.

& Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: 7-is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet. :

 

‘eT
Benjamin J. Luedke, H pecial Agent

Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P, 4.1 by

 

 

and 41(d)(3)} over the telephone. :_ (specify reliable electvanic means).
. Judge's signature
City and state: Jacksonville, Florida Monte C. Richardson, United States Magistrate Judge _

 

Printed name and title
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 22 of 62 PagelD 22

AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT
I, Benjamin J. Luedke, being duly sworn, hereby state as follows:

a 1. I am a Special Agent (S/A) with Homeland Security Investigations
(HSI), the investigative arm of Immigration and Customs Enforcement (ICE),
formerly known as the United States Customs Service. I have been assigned to
the Office of the Assistant Special Agent in Charge, Jacksonville, Florida since
August 2007. Prior to that, I was assigned to the Blaine, Washington office,
beginning in July of 2002. I am a law enforcement officer of the United States
and am thus authorized by law to engage in or supervise the prevention,
detection, investigation or prosecution of violations of federal criminal law. I am
responsible for enforcing federal criminal statutes under the jurisdiction of HSI,
including violations of law involving the exploitation of children. I have attended
the Basic Criminal Investigator School and the United States Immigration and
Customs Enforcement Academy at the Federal Law Enforcement Training
Center in Brunswick, Georgia, and I have received training in the area of
Customs laws. In my capacity as a Special Agent, I have participated in
numerous types of investigations during which I have conducted or participated
in physical surveillance, undercover transactions and operations, historical
investigations, extradition cases and other complex investigations. Prior to my
employment with HSI, I worked as a federal police officer with the U.S. Capitol
Police from June 2000 to March 2002. Since becoming a Special Agent, I have

worked with experienced Special Agents and state and local law enforcement

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 23 of 62 PagelD 23

officers who also investigate child exploitation offenses.

2. I have investigated and assisted in the investigation of criminal
matters involving the sexual exploitation of children that constituted violations
of 18 U.S.C. §§ 2251, 2252, 2252A, 2422, and 2423, as well as Florida state
statutes that criminalize sexual activity with minors and other methods of child
sexual exploitation. In connection with such investigations, I have served as case
agent and have served as an undercover agent in online child exploitation cases.
During the course of my investigations, I have worked closely with members of
the local child exploitation task force comprised of agents and officers from HSI,
the Federal Bureau of Investigation (FBI), the Florida Department of Law
Enforcement (FDLE), the Jacksonville Sheriffs Office (JSO), the St. Johns
County Sheriffs Office (SJSO), and the Clay County Sheriffs Office (CCSO),
among other agencies. These agencies routinely share information involving the
characteristics of child sex offenders as well as investigative techniques and
leads. As a federal agent, I am authorized to investigate and assist in the
prosecution of violations of laws of the United States, and to execute search
warrants and arrest warrants issued by federal and state courts.

3. This affidavit is based upon my personal knowledge, experience
and training, as well as other information developed during this investigation.
Because this affidavit is being submitted for the limited purpose of establishing
probable cause and securing a search warrant, I have not included each and

every fact known to me concerning this investigation. I have set forth only the

2
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 24 of 62 PagelD 24

facts that I believe are necessary to establish probable cause to believe that
contraband, fruits, instrumentalities, other items illegally possessed and evidence
of violations of 18 U.S.C. §§ 2252 and/or 2252A, are present in the location to
be searched.

A, I make this affidavit in support of an application for a search
warrant for authority to search the premises located at 6936 Longleaf Branch
Drive, Jacksonville, FL 32222 (the “Subject Location”) as more particularly
described in the attached Attachment A, which includes the physical structure,
as well as any computer and computer media and electronic storage devices
located therein. I also request to seize any and all items listed in Attachment B as
evidence, fruits, and instrumentalities of criminal activity specified herein.

STATUTORY AUTHORITY

5. This investigation concerns alleged violations of 18 U.S.C. §§ 2252
and 2252A, relating to material involving the ‘sexual exploitation of minors.
Based upon my training and experience, as well as conversations with other
experienced law enforcement officers, computer forensic examiners, and federal
prosecutors, I know the following:

a. 18 U.S.C. § 2252(a) in pertinent part prohibits a person from .
knowingly transporting, shipping, receiving, distributing, reproducing for
distribution, possessing or accessing with intent to view any visual depiction of
minors engaging in sexually explicit conduct using any means or facility of

interstate or foreign commerce or in or affecting interstate or foreign commerce,

3
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 25 of 62 PagelD 25

including by computer or mails.

. b. 18 U.S.C. § 2252A(a) in pertinent part prohibits a person .
from knowingly transporting, shipping, receiving, distributing, reproducing for
distribution, possessing, or accessing with intent to view any child pornography,
as defined in 18 U.S.C. § 2256(8), using any means or facility of interstate or
foreign commerce or in or affecting interstate or foreign commerce, including by
computer.

Cc. 18 U.S.C. § 2252(a)(1) prohibits a person from knowingly
transporting or shipping using any means or facility of interstate or foreign
commerce or in or affecting interstate or foreign commerce, including by
computer or mails, any visual depiction of minors engaging in sexually explicit
conduct. Under 18 U.S.C. § 2252(a)(2), it is a federal crime for any person to
knowingly receive or distribute, by any means including by computer, any visual
depiction of minors engaging in sexually explicit conduct using any means or
facility of interstate or foreign commerce or that has been mailed or shipped or
transported in or affecting interstate or foreign commerce. That section also
makes it a federal crime for any person to knowingly reproduce any visual
depiction of minors engaging in sexually explicit conduct for distribution using
any means or facility of interstate or foreign commerce or in or affecting
interstate or foreign commerce or through the mails. Under 18 U.S.C. §
2252(a)(4), it is also a crime for a person to knowingly possess or knowingly

access with intent to view, one or more books, magazines, periodicals, films, or

4

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 26 of 62 PagelD 26

other materials which contain visual depictions of minors engaged in sexually
explicit conduct that have been mailed, or have been shipped or transported
using any means or facility of interstate or foreign commerce or in and affecting
interstate or foreign commerce, or which were produced using materials which
have been mailed or so shipped or transported, by any means including by
computer.

d. 18 U.S.C. § 2252A(a)(1) prohibits a person from knowingly
mailing, transporting, or shipping using any means or facility of interstate or
foreign commerce or in or affecting interstate or foreign commerce by any
means, including by computer, any child pornography. 18 U.S.C. § 2252A(a)(2)
prohibits a person from knowingly receiving or distributing any child
pornography that has been mailed or shipped or transported using any means or
facility of interstate or foreign commerce or in or affecting interstate or foreign
commerce by any means, including by computer. 18 U.S.C. § 2252A(a)(3) |
prohibits a person from knowingly reproducing child pornography for
distribution through the mails or in or affecting interstate or foreign commerce
by any means, including by computer. 18 U.S.C. § 2252A(a)(5)(B) prohibits a
person from knowingly possessing or knowingly accessing with intent to view
any book, magazine, periodical, film, videotape, computer disk, or other
material that contains an image of child pornography that has been mailed, or
shipped or transported using any means or facility of interstate or foreign

commerce or in or affecting interstate or foreign commerce by any means,

5

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 27 of 62 PagelD 27

including by computer, or that was produced using materials that have been
mailed, or shipped or transported using any means or facility of interstate or .
foreign commerce or in or affecting interstate. or foreign commerce by any
means, including by computer. |
DE IONS
6. The following definitions apply to this Affidavit:

a. “Child erotica,” as used herein, means materials or items
that are sexually arousing to persons having a sexual interest in minors but that
are not, in and of themselves, illegal or that do not necessarily depict minors in
sexually explicit poses or positions. |

b. “Child pornography,” as used herein, includes the definitions
in 18 U.S.C. §§ 2256(8) and 2256(9) (any visual depiction of sexually explicit
conduct where (a) the production of the visual depiction involved the use of a
minor engaged in sexually explicit conduct, (b) the visual depiction is a digital
image, computer image, or computer generated image that is, or is
indistinguishable from, that of a minor engaged in sexually explicit conduct, or
(c) the visual depiction has been created, adapted, or modified to appear that an
identifiable minor is engaged in sexually explicit conduct). See 18 US.C. §§
2252 and 2256(2). | :

c. “Visual depictions” include undeveloped film and videotape,
data stored on computer disk or by electronic means which is capable of

conversion into a visual image, and data which is capable of conversion into a

6

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 28 of 62 PagelD 28

visual image that has been transmitted by any means, whether or not stored in
permanent format. See 18 U. S.C. § 2256(S5).

d. “Sexually explicit conduct” means actual or simulated ‘(@)
sexual intercourse, including genital-genital, oral-genital, anal-genital, or t oral-
anal, whether between persons of the same or opposite sex; (b) bestiality; (c)
masturbation; (d) sadistic or masochistic abuse; or (e) lascivious exhibition of the
genitals or pubic area of any persons. See 18 U.S.C. § 2256(2).

e. “Computer,” as used herein, is defined pursuant to 18 U. S.C.
§ 1030(e)(1), as "an electronic, magnetic, optical, electrochemical, or other high-
speed data processing device performing logical, arithmetic or storage functions,
and includes any data storage facility or communications facility directly related
to or operating in conjunction with such device."

f. “Computer hardware,” as used herein, consists of: all
equipment which can receive, capture, collect, analyze, create, display, convert,
store, conceal, or transmit electronic, magnetic, or similar computer impulses or
data, Computer hardware includes any data processing devices (including, but
not limited to, central processing units, internal and peripheral storage devices
such as fixed disks, external hard drives, floppy disk drives and diskettes, and
other memory storage devices); peripheral input/output devices (including, but
not limited to, keyboards, printers, video display monitors, and related
communications devices such as cables and connections), as well as any devices,

mechanisms, or parts that can be used to restrict access to computer hardware

7

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 29 of 62 PagelD 29

(including, but not limited to, physical keys and locks).

g. “Computer software,” as used herein, is digital information
which can be interpreted by a computer and any of its related components to
direct the way they work. Computer software is stored in electronic, magnetic,
or other digital form. It commonly includes programs to run operating systems,
applications, and utilities.

h. The terms “records,” “documents,” and “materials,” as used
herein, include all information recorded in any form, visual or aural, and by any
means, whether in handmade form (including, but not limited to, writings,
drawings, paintings), photographic form (including, but not limited :to,
microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures,
photocopies), mechanical form (including, but not limited to, phonograph
records, printing, typing) or electrical, electronic or magnetic form (including,
but not limited to, tape recordings, cassettes, compact discs, electronic: or
magnetic storage devices such as floppy diskettes, hard disks, CD-ROMs, digital .
video disks (DVDs), personal digital assistants (PDAs), multimedia cards
(MMCs), memory sticks, optical disks, printer buffers, smart cards, memory
calculators, electronic dialers, or electronic notebooks, as well as digital data files
and printouts or readouts from any magnetic, electrical or electronic storage
device). |

i. “Computer passwords and data security devices,” as used

herein, consist of information or items designed to restrict access to or hide

8
Case 3:20-cr-00094-TJC-JRK Document 1 Filed 06/17/20 Page 30 of 62 PagelD 30

computer software, documentation, or data. Data security devices may consist
of hardware, software, or other programming code. A password (a string of
alpha numeric characters) usually operates a sort of digital key to "unloc "
particular data security devices. Data security hardware may include encryption
devices, chips, and circuit boards. Digitally coded data security software may
include programming code that creates “test” keys or “hot” keys, which perform
certain pre-set security functions when touched. Data security software or code
may also encrypt, compress, hide, or “boobytrap” protected data to make it
inaccessible or unusable, as well as reverse the progress to restore it.

j. "Internet Protocol address" or "IP address" refers to a unique
number used by a computer to access the Internet and is associated with a
physical address. IP addresses can be dynamic, meaning that the Internet
Service Provider (ISP) may assign a unique and different number to a computer
at different times that it accesses the Internet. IP addresses might also be static, if
an ISP assigns a user's computer a particular IP address which is used each time
the computer accesses the Internet.

k. “Wireless telephone” (or mobile telephone, or cellular
telephone, or smart phone) is a handheld wireless device used for voice and data
communication through radio signals. These telephones send signals through
networks of transmitter/receivers, enabling communication with other wireless
telephones or traditional “land line” telephones. A wireless telephone. usually

contains a “call log,” which records the telephone number, date, and time of

9
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 31 of 62 PagelD 31

calls made to and from the phone. In addition to enabling voice
communications, wireless telephones offer a broad range of capabilities. These
capabilities include: storing names and phone numbers in electronic “address
books;” sending, receiving, and storing text messages and e-mail; taking,
sending, receiving, and storing still photographs and moving video; storing and
playing back audio files; storing dates, appointments, and other information on
personal calendars; and accessing and downloading information from the
Internet. Wireless telephones may also include global positioning system
(“GPS”) technology for determining the location of the device. Many wireless
telephones are minicomputers or “smart phones” with immense storage
capacity. | |

1. A “digital camera” is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to
photographs or videos.

m. A portable media player (or “MP3 Player” or iPod) is a

handheld digital storage device designed primarily to store and play audio,

10

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 32 of 62 PagelD 32

video, or photographic files. However, a portable media player can also store
other digital data. Some portable media players can use removable storage
media. Removable storage media include various types of flash memory cards or
miniature hard drives. This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features
such as a calendar, contact list, clock, or games.

n. ~ The “dark web,” also sometimes called the “dark net” or
“deep web,” is a colloquial name for a partition of the Internet that includes a
number of extensive, sophisticated, and widely used criminal marketplaces
operating on the Internet, which allow participants to buy and sell illegal items,
such as child sexual abuse material, drugs, firearms, and other hazardous
materials with greater anonymity than is possible on the traditional Internet
(sometimes called the “clear web” or simply “web”). These online black-market
websites use a variety of technologies, including encryption technologies, to
ensure that communications and transactions are shielded from interception and
monitoring. A famous dark web marketplace, Silk Road, operated similar to
legitimate commercial websites such as Amazon and eBay, but offered illicit
goods and services. Law enforcement shut down Silk Road in 2013. However,
other, similar dark web marketplaces remain in operation.
oO. The “Tor network,” or simply “Tor,” is a special network of computers on

the Internet, distributed around the world, that is designedto conceal the true

11

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 33 of 62 PagelD 33

Internet Protocol (“IP”) addresses of the computers accessing the network, and,
thereby, the locations and identities of the network’s users. Tor likewise enables
websites to operate on the network in a way that conceals the true IP addresses
of the computer servers hosting the websites, which are referred to as “hidden
services” on the Tor network. Such “hidden services” operating on Tor have
complex web addresses, generated by a computer algorithm, ending in “ onion”
and can only be accessed through specific web browser software, including a
major dark-web browser known as “Tor Browser,” designed to access the Tor
network. One of the logos, or “icons,” for Tor Browser is a simple image of the
Earth with purple water and bright green landmasses with bright green
concentric circles wrapping around the planet to look like an onion. |

p. _ “Cryptocurrency” is an online digital currency that allows
users to transfer funds more anonymously than would be possible through
traditional banking and credit systems. Cryptocurrency is a decentralized, peer-
to-peer form of electronic currency having no association with banks, or
governments. An example of a popular type of cryptocurrency is Bitcoin.
Individuals can acquire cryptocurrencies through cryptocurrency exchanges,
cryptocurrency ATMs, and/or directly from other people. Cryptocurrency is
digitally recorded in a unique “public address” and accessed using a unique
“private key.” When cryptocurrency is transferred from one user to another, it
moves from the sender’s unique public address to the recipient’s unique public

address. Although cryptocurrencies are legal and have known legitimate uses,

12
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 34 of 62 PagelD 34

cryptocurrencies are believed to be the most oft used means of payment for
illegal goods and services on dark web websites.

q. “Blockchain” refers to a cryptocurrency public ledger that
records all cryptocurrency transactions. Many cryptocurrencies, including
Bitcoin, record cryptocurrency transactions in this format. A cryptocurrency’s
blockchain essentially provides a list of all transactions that have ever occurred.

r. “Transaction Hash” is a unique address on a blockchain that
records the sender’s public address, recipient’s public address, transaction
amount, and transaction date and time. Each transaction recorded on a
cryptocurrency’s blockchain will have a unique transaction hash.

s. “Cryptocurrency Exchanges” are companies that allow users
to trade cryptocurrencies for other currencies, including U.S. dollars. Although
criminals—including dark web vendors and customers of illicit goods and
services—-may use cryptocurrency exchanges to launder the proceeds of their
crimes, many legitimate cryptocurrency exchanges have implemented “Know
Your Customer” (or “KYC”) protocols and other verification procedures similar
to those employed by traditional financial institutions. For example, Coinbase,

Inc. (“Coinbase”), headquartered in San Francisco, California, requires users
who want to open or maintain accounts on the exchange to provide information
and supporting documentation about their identities, finances, and sources of
cryptocurrencies, among other things. |

t. “Cospend Transactions” are transactions that spend Bitcoin

13

 
Case 3:20-cr-00094-TJC-JRK .Document1 Filed.06/17/20 Page 35 of 62 PagelD 35

from multiple addresses simultaneously, also known as “co-spending”. Any
time Bitcoin is spent from an address, the person spending it must provide that
address’s private key in order to cryptographically prove ownership of the |
address. If addresses are co-spent, it indicates that the person who knows the
private key for one also knows the private key for the other, as both private keys
must be used to complete the transaction. Thus, co-spending indicates that the
co-spent addresses are controlled by the same individual or organization, as s/he
is providing the private keys for both at the same time.
u. “Cluster” - Law enforcement uses sophisticated commercial
‘services offered by several different blockchain analysis companies to investigate
bitcoin transactions. These companies analyze the blockchain in an attempt to
identify individuals or groups involved with bitcoin transactions. Specifically,
these companies create large databases that group bitcoin transactions into
“clusters” through analysis of data underlying bitcoin transactions. The service
allows law enforcement to identify Bitcoin, also referred to as “BTC,” addresses
that are included as “inputs” in the same transaction, as described above, and
“cluster” these addresses together. Through numerous unrelated investigations,
law enforcement has found the information provided by these companies to be
reliable. Blockchain analysis software is an anti-money laundering software used
by banks and law enforcement organizations worldwide. It has supported many
investigations and has been the basis for numerous search and seizure warrants.

_ As such, law enforcement has found the information provided by it to be

14

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 36 of 62 PagelD 36

reliable. Further, computer scientists have independently shown that they can
use “clustering” methods to analyze clues in how Bitcoins are typically
aggregated or split up to identify BTC addresses and their respective account
owners. | |
COMPUTERS AND CHILD PORNOGRAPHY

7. Based upon my training and experience, as well as conversations
with other experienced law enforcement officers and computer forensic
examiners, I know that computers and computer technology have revolutionized
the way in which individuals interested in child pornography interact with each
other. In the past, child pornography was produced using cameras and film
(either still photography or movies). The photographs required darkroom
facilities and significant skill to develop and reproduce the images. There were
definable costs involved with the production of pornographic images, and to
distribute these images on any scale required significant resources and significant
risks. The photographs themselves were somewhat bulky and required secure
storage to prevent their exposure to the public and/or law enforcement. The
distribution of these wares was accomplished through a combination of personal

' contacts, mailings and telephone calls.

8. The development of computers has radically changed the way that
child pornographers manufacture, obtain, distribute and store their contraband.
Computers basically serve five functions in connection with child pornography:

access, production, communication, distribution, and storage.

15

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 37 of 62 PagelD 37

9, Child pornographers can now convert paper photographs taken
with a traditional camera (using ordinary film) into a computer readable format
with a device known as a scanner. Moreover, with the advent, proliferation and
widespread use of digital cameras, images and videos can now be transferred
directly from a digital camera onto a computer using a connection known as a
USB cable or other device. Digital cameras, as well as “smart” phones, have the
capacity to store images and. videos indefinitely, and memory storage cards used
in these cameras are capable of holding hundreds of images and videos. A device
known as a modem allows any computer, to connect to another computer
through the use of telephone, cable, or wireless connection. Electronic contact
can be made to literally millions of computers around the world.

10. . The computer’s ability to store images in digital form makes the
computer itself an ideal repository for child pornography. The size of the
electronic storage media, that is, the hard disk drive used in home computers hhas
grown tremendously within the last several years. These hard disk drives can
store hundreds of thousands of images at very high resolution.

11. The World Wide Web of the Internet, and especially the dark web,
affords collectors of child pornography several different venues for obtaining,
viewing and trading child pornography in a relatively secure and anonymous
fashion.

12. Collectors and distributors of child pornography frequently use

online resources to retrieve and store child pornography, including services

16

 
Case 3:20-cr-00094-TJC-JRK Document 1. Filed 06/17/20 Page 38 of 62 PagelD 38

offered by Internet portals such as Yahoo!, Hotmail, and Google, among others.
The online services allow a user to set up an account with a remote computing
service that provides email services as well as electronic storage of computer files
in any variety of formats. A user can set up an online storage account from any
computer with access to the Internet. Evidence of such online storage of child
pornography is often found on the user’s computer. Even in cases where online
storage is used, however, evidence of child pornography can be found on the
user’s computer in most cases.

13. As is the case with most digital technology, communication by way
of computer can be saved or stored on the computer used for these purposes.
Storing this information can be intentional, i.e., by saving an email as a file on
the computer or saving particular website locations in, for example,
“bookmarked” files. Digital information, images and videos can also be retained
unintentionally, e.g., traces of the path of an electronic communication may be
automatically stored in many places (e.g., temporary files or ISP client software,
among others). Often, a computer will automatically save transcripts or logs of
electronic communications between its user and other users that have occurred
over the Internet. These logs are commonly referred to as “chat logs.” | Some
programs allow computer users to trade images while simultaneously engaging
in electronic communications with each other, This is often referred to as
“chatting,” or “instant messaging.” Based upon my training and experience, as

well as conversations with other law enforcement officers and computer forensic

17

 
(Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 39 of 62 PagelD 39

examiners, I know that these electronic “chat logs” often have great evidentiary
value in child pornography investigations, as they can record communication in
transcript form, often show the date and time of such communication, and also
may show the dates and times when images of child pornography were traded
over the Internet. In addition to electronic communications, a computer user’s
internet activities generally leave traces or “footprints” in the web cache and
history files of the browser used. A forensic examiner often can recover evidence
suggesting whether a computer contains peer-to-peer software, when the
computer was sharing files, and some of the files which were uploaded or
downloaded. Such information is often maintained on a computer for long
periods of time until overwritten by other data.
SEARCH AND SEIZURE OF COMPUTER SYSTEMS
14. Based upon my training and experience, as well as conversations
with other experienced law enforcement officers, I know that searches and
seizures of evidence from computers commonly require agents to download or
copy information from the computers and their components, or seize most or all
computer items (computer hardware, computer software, and computer related
documentation) to be processed later by a qualified computer expert in a
laboratory or other controlled environment. This is almost always true because
of the following:
a. Computer storage devices (e.g., hard drives, compact disks

(“CDs”), diskettes, tapes, and others) can store the equivalent of thousands of

18

 
Case 3:20-cr-00094-TJC-JRK Document 1 Filed 06/17/20 Page 40 of 62 PagelD 40

pages of information. Especially when the user wants to conceal criminal
evidence, he or she often stores it in random order with deceptive file names.
This requires searching authorities to examine all the stored data to determine
whether it is included in the warrant. This sorting process can take days or
weeks, depending on the volume of data stored, and it would be generally
impossible to accomplish this kind of data search on site; and

b. Searching computer systems for criminal evidence is a highly
technical process requiring expert skill and a properly controlled. environment.
The vast array of computer hardware and software available requires even
computer experts to specialize in some systems and applications, so it is difficult
to know before a search which expert should analyze the system and its data.
The search of a computer system, which includes the use of data search
protocols, is an exacting scientific procedure which is designed to protect the
integrity of the evidence and to recover hidden, erased, compressed, password
protected, or encrypted files. Since computer evidence is extremely vulnerable to
tampering or destruction (which may be caused by malicious code or normal
activities of an operating system), the controlled environment of a laboratory is
essential to its complete and accurate analysis. Based on my training and
experience, as well as conversations with other law enforcement officers and
computer forensic examiners, I know that computer forensic techniques can
often recover files, including images and videos of child pornography, that have

long been “deleted” from computer media by a computer user.

19
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 41 of 62 PagelD 41

CHILD PORNOGRAPHY COLLECTOR CHARACTERISTICS

15. Based on my experience, training, and conversations with other
experienced agents who investigate cases involving the sexual exploitation of
children, I know that certain common characteristics are often present in
individuals who collect child pornography. I have observed and/or learned
about the reliability of these commonalities and conclusions involving
individuals who collect, produce and trade images of child pornography. Based
upon my training and experience, and conversations with other experienced
agents who investigate cases involving the sexual exploitation of children, I
know that the following traits and characteristics are often present in individuals
who collect child pornography: |

a. Many individuals who traffic in and trade images of child
pornography also collect child pornography. Many individuals who collect child
pornography have a sexual attraction to children. They receive sexual
gratification and satisfaction from sexual fantasies fueled by sexually explicit
depictions of children.

b. “Many individuals who collect child pornography also collect
other sexually explicit materials, which may consist of photographs, magazines,
motion pictures, video tapes, books, slides, computer graphics or digital or other
images for their own sexual gratification. Many of these individuals also collect
child erotica, which may consist of images or text that do not meet the legal

definition of child pornography, but which nonetheless fuel their deviant sexual

20

 
Case 3:20-cr-00094-TJC-JRK Document 1° Filed 06/17/20 Page 42 of 62 PagelD 42

fantasies involving children. .

c. Many individuals who collect child pornography often seek
out like-minded individuals, either in person or on the Internet, to share
information and trade depictions of child pornography and child erotica as a
means of gaining status, trust, acceptance, and support. This contact also helps
these individuals to rationalize and validate their deviant sexual interest in
children and associated behavior. The different Internet based vehicles used by
such individuals to communicate with each other include, but are not limited to,
Peer-to-Peer (P2P), email, email groups, bulletin boards, Internet Relay Chat
Rooms (IRC), newsgroups, instant messaging, and other similar vehicles.

d. | Some individuals who collect child pornography maintain
books, magazines, newspapers and other writings (which may be written by the:
collector), in hard copy or digital medium, on the subject of sexual activities with
children as a way of understanding their own feelings toward children, justifying
those feelings and finding comfort for their illicit behavior and desires. Such
individuals often do not destroy these materials because of the psychological
support that they provide. |

e. Some individuals who collect child pornography often
collect, read, copy or maintain names, addresses (including email addresses),
phone numbers, or lists of persons who have advertised or otherwise made
known in publications and on the Internet that they have similar sexual interests.

These contacts are maintained as a means of personal referral, exchange, or

21

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 43 of 62 PagelD 43

commercial profit. These names may be maintained in the original medium
from which they were derived, in telephone books or notebooks, on computer
storage devices, or merely on scraps of paper.

f. Many individuals who collect child pornography rarely, if
ever, dispose of their sexually explicit materials and may go to great lengths to
conceal and protect them from discovery, theft, or damage. These individuals
view their sexually explicit materials as prized and valuable materials, even as
commodities to be traded with other like-minded individuals over the Internet.
As such, they tend to maintain or “hoard” their visual depictions of child
pornography for long periods of time in the privacy and security of their homes
or other secure locations. These individuals may protect their illicit materials by
passwords, encryption, and other security measures; save it on movable media
such as CDs, DVDs, flash memory, thumb drives, and removable hard drives,
which can be very small in size, including as small as a postage stamp, and easily
secreted; or send it to third party image storage sites via the Internet. Based on
my training and experience, as well as my conversations with other experienced
law enforcement officers who conduct child exploitation investigations, I know
that individuals who possess, receive, and/or distribute child pornography, by
computer devices using the Internet often maintain and/or possess the items
listed in Attachment B.

16. As stated in substance above and based upon my training and

experience, as well as my conversations with other experienced law enforcement

22
Case 3:20-cr-00094-TJC-JRK Document 1 Filed 06/17/20 Page 44 of 62 PagelD 44

officers, I know that individuals who collect and trade child pornography often
do not willfully dispose of their child pornography collections, even after contact
with law enforcement officials.. For example, I learned from HSI S/A Algozzini
that he conducted an investigation in 2016 in the Middle District of Florida in
which the subject had his residence searched in July 2016 pursuant to a state
search warrant and his wireless telephone and computer tablet seized by ‘the
Jacksonville Sheriff's Office. The search of these devices revealed the subject
knowingly possessed several images of child pornography. The subject retained
an attorney, and both were made aware of the ongoing investigation into the
subject’s commission of child pornography offenses. Approximately two months
later, the subject was arrested on federal child pornography charges. On the same
day as the subject’s arrest, HSI executed a federal search warrant and seized a
wireless telephone acquired and used by the subject after the execution of ithe
state search warrant at his residence. Subsequent forensic examination of this
wireless telephone revealed that the subject had received, possessed and viewed
images of child pornography numerous times on his new device after the
execution of the state search warrant and before his federal arrest.

17. Based on my training and experience, I also know that, with the
development of faster Internet download speed and the growth of file-sharing
networks and other platforms through which individuals may trade child
pornography, some individuals also have been found to download, view, and

then delete child pornography on their computers or digital devices on a cyclical

23 ©

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 45 of 62 PagelD 45

and repetitive basis. However, as referenced above, evidence of such activity,
including deleted child pornography, often can be located on these individuals’
computers and digital devices using forensic tools. Furthermore, even in
instances in which an individual engages in a cycle of downloading, viewing,
and deleting images, a selection of favorite images involving a particular child or
act is often maintained on the device. |

18. Based on my training and experience, I know that within the last
several years, individuals who have a sexual interest in minor children have used
the internet and internet-enabled devices with increasing frequency to make
contact with and attempt to establish relationships with potential child victims.
These individuals may perceive that the internet provides some degree: of
anonymity and safety from prosecution. Because more and more children are
using the internet and internet enabled devices, these individuals potentially
expose more and more child victims to online sexual exploitation. These
individuals may contact potential child victims through social networking
websites such as Facebook and Twitter or may engage in online conversations
with children through text messaging and email. During these online
conversations, photographic images and links to internet websites can be easily
exchanged between the individual and the targeted child. Based on my training
and experience, I know that when such an individual uses text messaging, email,
or other websites to have online contact with children, the internet-enabled

device used, whether it is a computer, a cellular telephone, a “smart” phone or a

24

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 46 of 62 PagelD 46

tablet such as an “iPad,” often saves and maintains evidence of such contacts.
This evidence can often be extracted and examined by a trained forensic
examiner.
FACTS ESTABLISHING PROBABLE CAUSE

19. I make this affidavit in support of a search warrant for the Subject

Location I believe to be currently occupied by MARK MANUEL AN GELES
MARINO and several other family members. This affidavit is based upon
information provided to me both verbally and in written documentation from
other law enforcement officers and personnel, to include HSI New York Special
_ Agent (S/A) Joshua Croft and New York Police Department (NYPD) Detective

(Det.) Damon Gergar, an HSI New York Task Force Officer (TFO), as well as
through investigation that I personally conducted as set forth herein. I have
personally observed the Subject Location, and it appears as set forth in
Attachment A. |

20. HSI is investigating the use of one or more computers, smart
phones, and computer media at the Subject Location to commit violations of 18
U.S.C. §§2252 and 2252A, which prohibit the transportation, receipt,
distribution, possession, and access with intent to view child pornography, that
is, visual depictions of one or more minors engaging in sexually explicit conduct
as defined in 18 U.S.C. § 2256. |

21. During March 2020, I learned from S/A Croft that HSI New

York’s Child Exploitation Investigations Unit has been investigating a dark

25

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 47 of 62 PagelD 47

web user advertising the sale of child sexual abuse material over the internet,
as well as offering to provide a child for hands-on sexual abuse.

22. Based on my conversations with S/A Croft and TFO Gergar, and
my review of reports and documents provided by both, I have learned ‘the
following, among other things: |

a.  Inorabout September 2019, HSI New York identified a dark
web user communicating via email address Philippinegirls@secmail.pro, herein
referred to as The Email Account. I am familiar with the email provider
“secmail.pro,” and have found that it is an anonymous email service that uses
private servers to provide its users protection for anonymous use. This dark web
user posted advertisements on “DeepPaste” and “ChildAPriori” which ate
known child exploitation forums on the dark web. These advertisements offered
to provide “camshows” and meetings with a child in exchange for Bitcoin. The
advertisement invited interested parties to contact The Email Account. TFO
Gergar provided me with a copy of the DeepPaste advertisement, which I have
reviewed. Specifically, it provided, among other things, “PHILIPPINE GIRLS:
Only for serious men with good economy and who know how to be descrete.
OFFER 1: Meeting with girls aged 4-12 in Philippines. We provide luxury house
with swimming pool. One week including one girl for normal sex
(anal/pussy/blowjobs) 8000 Euro. Each additional week or any extra girl is 4000
Euro a week. Rough sex cost more.” [sic] Additional offers were also listed to

include a “Camshow” and a “Video of the girl,” along with an offer to provide

26

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 48 of 62 PagelD 48

“proof of girl.”

b. Beginning on September 16, 2019, TFO Gergar, using an
undercover (UC) email account, initiated communication with The E-mail
Account and sent the following message: Interested in one night with the girl. Would
like a pic first. On the same day, The E-mail Account sent the following response:
Here isa photo. The response included an attached .jpg image. S/A Croft provided
me with documentation of all the UC communications, which I have reviewed
in their entirety, and the image of the girl attached to the email, which I have
also reviewed. My description of the images is as follows: A totally naked female
child is sitting on what appears to be a bed. She has one leg bent with her knee
up near her chest and one leg bent lying against the bed thereby exposing her

- bare vagina. The child is holding a notebook in which the words “Sept 13, 2019”
are written in red. Based on my training and experience and my review of this
. image, I believe it is a female child due to the overall body size, lack of pubic
hair, very minor breast development, and child-like facial features. I have
probable cause to believe, based on my training and experience, that the image
constitutes child pornography, that is, a visual depiction of a minor engaged in
sexually explicit conduct as set forth in 18 U.S.C. § 2256.

c. On September 17, 2019, TFO Gergar sent the following
email to The Email Account: Definitely interested. She is beautiful. How do I arrange
a night with her? There was no additional communication from The Email

Account until December 2019.

27

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 49 of 62 PagelD 49

d. On November 12, 2019, TFO Gergar sent the following
email to The Email Account: Js the girl still available? I have 5000 usd in bitcoin

e. On December 19, 2019, TFO Gergar received the following
message: PHILIPPINE GIRL 10 YO WITH SMALL BREASTS:. She is back to
entertain after a break. Just turned 10 yo in desember. Now she is trained in sex and
BDSM games. Only for serious men with good economy and who know how to be discreet.
All payments in bitcoin. In addition, included in the same e-mail was a list of
services and prices of 150 Euros, 800 Euros, 1200 Euros, and 1600 Euros, paid in
Bitcoin (BTC), for various images or videos of “sexy, nude poses of your choice”
to “stripping, touching, playing with no penetrations” to a video of “the girl
being fucked by a man. Full penetration all wholes,” to “rougher sex including
BDSM, spanking, clamps, hot wax, tying her up, pee on her and so on.” The e-
mail contained TOR browser links to preview an image and a video. TFO
Gergar was able to access and download the video but was unable to access the
image. S/A Croft provided me with the video, and it has been reviewed. My
description of the video is as follows: The video is titled “philippine girl 10yo” |
and is three (3) minutes long. At the beginning of the video the child is fully
clothed, and she is standing in front of what appears to be a child’s blanket with
printed letters, animals, and toys. The child then removes her clothes, lays on the
floor and masturbates. The child is acting on instructions received from the
person recording the video. “Approximately half-way through the video the

following text appears at the bottom of the screen “Want to see more?

28

 
~ Case 3:20-cr-00094-TJC-JRK Document 1 Filed 06/17/20 Page 50 of 62 PagelD 50

philippinegirls@secmail.pro.” I have probable cause to believe this is a child due
to the overall body size, very minor breast development, lack of pubic hair, child-
like facial features, and overall size of the child’s body. |

f. On January 13, 2020, TFO Gergar sent the following email
to The Email Account: I’m interested but can’t seem to get the download of the video.
The girl is definitely beautiful. Do you have other girls by chance? TFO Gergar also sent
two additional emails in the following seven (7) days. On January 27, 2020, The
Email Account responded with the following: Video is still there. She come back
tomorrow and stay one week if you want to try video and/or cam this time. Included in
this email were instructions similar to the email received on December 19, 2019,
and the same two TOR browser links.

g. On February 5, 2020, TEO Gergar received the following
message from The Email Account: Preview photo: [Three (3) TOR browser links
were received followed by instructions similar to the emails received on
December 19, 2019 and January 13, 2019]. TFO Gergar downloaded fourteen
(14) images from one link, and one (1) video from another. Nothing was
downloaded from the third link. S/A Croft provided me with the image and
video, and it has been reviewed. My description of the video is as follows: The
video is titled “asiancousine” and is seventeen (17) minutes and six (6) seconds
in length. At the beginning of the video the child is fully clothed, standing in
front of the same child’s blanket described above, and is holding a hand written

sign that reads “Feb, 4. 2020 Im Ayenah.” The child is acting on instructions

29
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 51 of 62 PagelD 51

received from the person recording the video. The child then begins to remove
her clothes. Approximately forty (40) seconds into the video, the following text
appears across the screen “If you want her, she is available for 4 new customers.
Videos/Camshows/Meeting. She do normal sex, BDSM, roleplay and kinky
requests.. All paid content is for private use only and comes in 4K resolution. If
you share you are out. Only for generous men with good economy.
philippinegirls@secmail.pro.” The child then lays on the floor and masturbates.
The same text appears across the video again and the child is given another sign
that reads “Feb 3. 2020 Do you want me? I will do anything for u if you pay
me.” The child is also given what appears to be a sex toy as well. Approximately
four (4) minutes into the video, the video described above is edited in and plays.
Approximately 6:46 into the video another video of what appears to be the same
girl is edited in and plays. The following text appears across the screen “this is
her very first video, right after I met her. She is 9yo here. I like that she is so
Young, yet have small tits. She is amazing.” The child is clothed, then begins to
take off her clothes while dancing, and then lays on the floor and begins to
masturbate. During the video, the camera zooms in and focuses on the child’s
genitalia while she masturbates. The child is given a sex toy and uses it while
masturbating. Based on my training and experience and my review of this image,
I believe it is the same female child described above. I have probable cause to
believe, based on my training and experience, that the image constitutes child

pornography, that is, a visual depiction of a minor engaged in sexually explicit

30
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 52 of 62 PagelD 52

conduct as set forth in 18 U.S.C. § 2256.

-h. On February 6, 2020, TFO Gergar requested the Bitcoin
address to send a BTC payment. On February 7, 2020, TFO Gergar requested
the Bitcoin address again, indicating a desire to “watch the girl getting fucked.”
On February 8, 2020, TFO Gergar sent the following email to The Email
Account: I want the 20 minute video of the girl, Will pay now. Send me the bitcoin

| address, On February 9, 2020, TFO Gergar received the following message from
The Email Account: Bitcoin address is: [a Bitcoin address was provided in the
form of a unique series of letters and numbers, hereinafter referred to as the
Target Wallet] followed by, “As soon as we see the money in, we will make the video
Let us know what you want to see her do and say during the video.” |
i. Using blockchain analysis, HSI New York analysts were able
to search for cryptocurrency transactions involving the Target Wallet addres
"listed above. During the analysis it was determined that the Target Wallet was
contained in a “cluster” along with a second Bitcoin address, in the form of a
unique series of letters and numbers, [hereinafter referred to as the Second
Bitcoin Address.. Through their investigation HSI New York analysts identified
a transaction that occurred on or about October 29, 2019, involving the Secdnd
Bitcoin Address. The associated unique transaction hash ID ! is
£8602486€0832769175f5a9fce20b92499 1e9f55cf458e68947a4582i067 1459. This
transaction hash ID was associated with a payment that converts : to

approximately $55 U.S. dollars to the Second Bitcoin Address on October 29,

31

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 53 of 62 PagelD 53

2019. As previously indicated, the Second Bitcoin Address is contained in the
same “cluster” as the Target Wallet.

ij. The “cluster” containing the Target Wallet and the Second
Bitcoin Address subsequently transferred Bitcoin, in a single cospend
transaction, into a single Bitcoin address, identified in the form of a unique series
of letters and numbers , indicating that these addresses were controlled by the
same user. | | |

k, The ' Transaction hash ID
£8602486008327b9175£5a9fce20b92499 1e9f55cf458e68947a458210671459 was
linked to an account at Coinbase, a popular cryptocurrency exchange.

1. On February 24, 2020, Special Agent Croft caused a
summons to be issued to Coinbase Inc. requesting records associated to the
Transaction hash ID mentioned above. On February 26, 2020, Coinbase Inc.
provided the requested information to Special Agent Croft. The information was
provided to me on March 12, 2020, and I have reviewed it in its entirety. The
information provided by Coinbase Inc. lists “Mark Manuel Marino” with the
address of the Subject Location. In addition. MARK MANUEL AN GELES
MARINO’s Florida driver’s license and date of birth were provided. Additional
review revealed that the account was created on September 15, 2019, and
MARINO sent cryptocurrency on October 29, 2019. In the notes associated with
the October 29, 2019 transaction, wherein Coinbase user MARINO sent a

.00599236 BTC to the Second Bitcoin Address, a secmail.pro email address is

32

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 54 of 62 PagelD 54

indicated along with the notation “Spics.” The equivalent U.S. dollar amount
indicated by Coinbase for this transaction is $56.38. Further review of the
account documents revealed IP address 75 46.33.87 is associated to MARINO’s
account, the October 29, 2019 transaction mentioned above, and numerous
additional account activity. I conducted open source search and discovered that
the IP address above resolves to an AT&T account in Jacksonville, Florida. In
addition, MARINO’s account opening documents included, among other things,
a photograph of his Florida driver’s license, which lists the Subject Location as
his address. |

m. On February 27, 2020, Special Agent Croft caused a
summons to be issued to AT&T requesting information for the subscriber of IP
address 75.46.33.87 on October 29, 2019 at 05:50 UTC. On the following day,
AT&T provided the requested information to Special Agent Croft. The
information was provided to me on March 10, 2020, and I have reviewed it in its
entirety. The information provided by AT&T lists “Mark Marino” as the
subscriber of service at the Subject Location.

23. On March 11, 2020, I conducted an address search using the
Subject Location within the Florida Driver and Vehicle and Information
Database (DAVID) and confirmed that MARK MANUEL ANGELES
MARINO lists the Subject Location as his residential and mailing address

beginning in December 2018.

33

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 55 of 62 PagelD 55:

CONCLUSION

24. Based on the foregoing, I have probable cause to believe that one| or

more individuals has used and is using one or more computer devices, smart
phones, and/or electronic storage media located i in the residence located at 6936
Longleaf Branch Drive, Jacksonville, FL 32222, more fully described in
Attachment A to this affidavit to, among other things, receive, distribute, and
possess child pornography. Therefore, I have probable cause to believe that one
or more individuals, using the residence described above has violated 18 US.C.
§§ 2252 and/or 2252A. Additionally, I have probable cause to believe that fruits,
evidence, and instrumentalities of violations of 18 U.S.C. §§ 2252 and 22524,
including at least one computer device and/or other electronic storage media
containing images and/or video depicting child pornography, and the items

more fully described in Attachment B to this affidavit (which is incorporated by

reference herein), will be located in this residence. |

HO

Benjamin J. Likedkef Sop scial Agent
Homeland <liediel Sep stigations

|
Sworn and subscribed to via telephonic means on this [6's day of June, 2020, in
Jacksonville, Y

 

' United EER Magistrate Judge

34
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 56 of 62 PagelD 56

ATTACHMENT A . |

 

Premises to be Searched
|

The premises to be searched is 6936 Longleaf Branch Drive, Jacksonville,
FL 32222. It is a one-story residence with tan siding and white trim. It has a two-
car garage with a white garage door. The numbers 6936 are in gold over black

and are centered directly above the garage door. A black aluminum fence

surrounds the back yard. Part of a screened in back porch is visible when viewing

the residence from the front and right. The residence has a black front door.

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 57 of 62 PagelD 57

 

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 58 of 62 PagelD 58

ATTACHMENT B
DESCRIPTION OF ITEMS TO BE SEARCHED AND SEIZED
1. Any and all computer(s), computer hardware, computer software,

electronic storage media (including any and all disk drives, compact disks, flash
drives, wireless telephones, “smart” phones, electronic tablets, digital cameras
and/or memory cards, or any other device capable of electronic storage of data
and/or images), - computer-related documentation, | computer passwords and
data-security devices, videotapes, video-recording devices, video-recording
players, and video display monitors that are or may be used to: visually depict
child pornography or child erotica; display or access information pertaining to a
sexual interest in child pornography; display or access information pertaining to
sexual activity with children; or distribute, possess, or receive child pornography
or child erotica.

2. Any and all computer software, including programs to run
operating systems, applications, such as word processing, graphics, and
communications programs peer to peer software, that may be or are used ‘to:
visually depict child pornography (any visual depiction of minors engaged in
sexually explicit conduct, as defined in 18 U.S.C. § 2256(2)) or child erotica,
display or access information pertaining to a sexual interest in child
pornography; display or access information pertaining to sexual activity with

children; or distribute, possess or receive child pornography or child erotica.

 
Case 3:20-cr-00094-TJC-JRK Document 1. Filed 06/17/20 Page 59 of 62 PagelD 59

3. Any and all notes, documents, records, or correspondence, in any
format and medium (including envelopes, letters, papers, email messages, chat
logs and electronic messages, and handwritten notes) pertaining to the
possession, receipt, or distribution of child pornography as defined in 18 US.C.
§ 2256(8) or to the possession, receipt, or distribution of visual depictions of —

_ minors engaged in sexually explicit conduct as defined in 18 U.S.C. § 2256(2).

4, In any format and medium, all originals, computer files, copies, and
negatives of child pornography as defined in 18 U.S.C. § 2256(8), visual |
depictions of minors engaged in sexually explicit conduct as defined in 18 U.S.C.

§ 2256(2), or child erotica. |

5. Any and all diaries or address books containing names or lists of
names and addresses of individuals who have been contacted by use of the
computer(s) or by other means for the purpose of distributing or receiving child
pornography as defined in 18 U.S.C. § 2256(8) or visual depictions of minors
engaged in sexually explicit conduct as defined in 18 U.S.C. § 2256(2).

6. Any and all notes, documents, records, or correspondence, in any
format or medium (including envelopes, letters, papers, email messages, chat
logs and electronic messages, and handwritten notes), identifying persons
transmitting, through interstate or foreign commerce by any means (including:
the United States Mail or computer) any child pornography as defined in 18
U.S.C. § 2256(8) or any visual depictions of minors engaged in sexually explicit |

conduct, as defined in 18 U.S.C. § 2256(2).

2
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 60 of 62 PagelD 60

7. Any and all notes, documents, records, or correspondence, in any
format or medium (including envelopes, letters, papers, email messages, chat
logs and electronic messages, other digital data files and web cache information)
concerning the receipt, transmission, or possession of child pornography as
defined in 18 U.S.C. § 2256(8) or visual depictions of minors engaged in sexually
explicit conduct, as defined in 18 U.S.C. § 2256(2).

8. Any and all notes, documents, records, or correspondence, in any
format or medium (including envelopes, letters, papers, email messages, chat
logs and electronic messages, and other digital data files) concerning
communications between individuals about child pormography or the existence
of sites on the Internet that contain child pornography or that cater to those with
an interest in child pornography.

9. Any and all notes, documents, records, or correspondence, in any
format or medium (including envelopes, letters, papers, email messages, chat
logs and electronic messages, and other digital data files) concerning
membership in online groups, clubs, or services that provide or make accessible
child pornography to members. |

10. Any and all records, documents, invoices and materials, in any
format or medium (including envelopes, letters, papers, email messages, chat

_ logs and electronic messages, and other digital data files) that concern any

accounts with an internet service provider.

 
Case 3:20-cr-00094-TJC-JRK Document1 Filed 06/17/20 Page 61 of 62 PagelD 61

11. Any and all records, documents, invoices and materials, in any
format or medium (including envelopes, letters, papers, email messages, chat
logs and electronic messages, and other digital data files) that concern online
storage or other remote computer storage, including software used to access such
online storage or remote computer storage, user logs or archived data that show
connection to such online storage or remote computer storage, and user logins
and passwords for such online storage or remote computer storage. |

12. Any and all cameras, film, videotapes or other photographic

_ equipment capable of being used to produce, manufacture, store and/or conceal
visual depictions of minors engaged in sexually explicit conduct as defined in 18
U.S.C. § 2256(2). |

13. Any and all address books, mailing lists, supplier lists, mailing
address labels, and any and all documents and records, in any format or medinm
(including envelopes, letters, papers, email messages, chat logs and electronic
messages, and other digital data files), pertaining to the preparation, purchase,
and acquisition of names or lists of names to be used in connection with the
purchase, sale, trade, or transmission, through interstate or foreign commerce by
any means (including the United States Mail or computer) any child
pornography as defined in 18 U.S.C. § 2256(8) or any visual depiction of minors
engaged in sexually explicit conduct, as.defined in 18 U.S.C. § 2256(2).

14. Any and all documents, records, or correspondence, in any format

or medium (including envelopes, letters, papers, email messages, chat logs and

4
Case 3:20-cr-00094-TJC-JRK Document 1 Filed 06/17/20 Page 62 of 62 PagelD 62

electronic messages, and other digital data files), pertaining to occupancy or
ownership of the premises described above, including rental or lease agreements,
mortgage documents, rental or lease payments, utility and telephone bills, mail
envelopes, or addressed correspondence.

15. Any and all diaries, notebooks, notes, and any other records
reflecting personal contact and any other activities with minors visually depicted
while engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).

16. Any and all documents, records, or correspondence, in any format
or medium (including envelopes, letters, papers, email messages, chat logs and
electronic messages, and other digital data files), pertaining to the identity of any
and all owners and/or users of any computers, computer media and any
electronic storage devices discovered in the premises and capable of being used
to produce, manufacture, store and/or conceal visual depictions of minors
engaged in sexually explicit conduct as defined in 18 U.S.C. § 2256(2).

17. Any documents, records, programs or applications relating to the
existence of wiping, data elimination, and/or counter-forensic programs (and
associated data) that are designed to delete data from the subject computers and

computer media.

 
